Title: To George Washington from Thomas Mifflin, 27 March 1794
From: Mifflin, Thomas
To: Washington, George


          
            Sir.
            Phil: 27 Mar. 1794
          
          As soon as I recd the communication of your arrangements, for laying an Embargo on the
            trade of this Port, I issued instructions to the Commanding Officer at Fort Mifflin upon
            the subject; and of those instructions I have now the honor to inclose you a copy. I am, with perfect respect, Sir Yr most obed. H. Servt.
        